—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Graci, J.), dated February 19, 1992, which granted the motion of the defendant John Catelanos for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
The Supreme Court erred in granting the respondent’s motion. A defendant’s motion for summary judgment based on the plaintiff’s failure to establish "serious injury” within the meaning of Insurance Law § 5102 (d) must be supported by admissible evidence. The unsworn reports of the respondent’s own medical experts submitted in support of his motion were not in admissible form (see, Pagano v Kingsbury, 182 AD2d 268). Therefore, his motion for summary judgment should have been denied. Bracken, J. P., Miller, Santucci and Altman, JJ., concur.